Citation Nr: 0107301	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  95-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
mechanical low back pain with degenerative disc disease, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from August 1955 to 
August 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered in 
September 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied claims 
of entitlement to an increased rating for service-connected 
low back disorder, evaluated as 10 percent disabling, 
bilateral bicipital tendonitis, evaluated as 10 percent 
disabling, and hemorrhoids, evaluated as noncompensable.  The 
veteran appealed, and in June 1998, the Board denied the 
claims of entitlement to an increased ratings for service-
connected bilateral bicipital tendonitis and hemorrhoids, and 
remanded the increased rating claim for the low back disorder 
for additional development.  In July 2000, the RO increased 
the veteran's evaluation for his low back disorder 
(recharacterized as "mechanical low back pain with 
degenerative disc disease") to 40 percent.  However, since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

The veteran's mechanical low back pain with degenerative disc 
disease is productive of a limitation of motion in the lumbar 
spine, mild left S1 radiculopathy, and occasional muscle 
spasms, but not such symptoms as absent ankle jerk, muscle 
atrophy or incoordination, or loss of strength; his symptoms 
are not representative of pronounced intervertebral disc 
syndrome. 






CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
mechanical low back pain with degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was diagnosed with mechanical back pain at the 
time of his separation from service in 1975.  In January 
1976, the RO granted service connection for a low back 
disorder and assigned a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 5295.  In April 1994, the 
veteran filed a claim for an increased rating.  In December 
1996, the veteran's rating for his low back disorder was 
increased to 20 percent.  The veteran appealed, and in June 
1998, the Board remanded the claim for additional 
development.  In July 2000, the RO increased the veteran's 
evaluation for his low back disorder (recharacterized as 
"mechanical low back pain with degenerative disc disease") 
to 40 percent.  

The veteran asserts that he has constant back pain, with 
radiation down his left leg at times, and numbness in the 
left buttock.  He complains that he cannot bend, stand or sit 
for prolonged periods due to back pain.  He reported using 
pain medications as well as a transcutaneous electrical nerve 
stimulator (TENS) unit for his pain.  

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000).  In this case, the 
veteran has been afforded an examination, and there is no 
allegation that relevant medical records exist which are 
obtainable and which have not been associated with the claims 
file.  The Board is therefore satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, that no further 
assistance is required to comply with the duty to assist, and 
that there is no prejudice in the Board reviewing this claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A report from St. Ann's Hospital, dated in May 1994, shows 
that there was evidence of what was described as "post-
traumatic lumbar disc disease."  X-rays were within normal 
limits, except for evidence of osteophytes at most levels.  
The diagnosis was back pain consistent with degenerative disc 
disease (DDD).  A report from Park Medical Center (PMC), 
dated in September 1996, notes complaints of low back pain 
with radiation to the lower extremities, and that the veteran 
used a TENS unit.  Flexion was to 50 degrees, extension was 
to 15 degrees, and flexion was to 15 degrees, bilaterally.  A 
neurological examination was unremarkable.  The diagnosis was 
chronic lumbosacral strain with DDD.  

VA outpatient treatment reports, dated between 1996 and 1998, 
show periodic treatment for low back pain, with findings that 
occasionally included muscle spasm.  
X-rays in 1997 reportedly revealed degenerative joint disease 
(DJD) at the facets.  Diagnoses included facet syndrome, 
lumbar spine, and lumbar DDD.  

Records from Ohio Pain Management (OPM), dated between 
October and November of 1998, show complaints of low back 
pain radiating down the right lower extremity to the calf.  
On examination, he was neurologically intact, and the motor 
and sensory examinations were within normal limits.  Reflexes 
were 1+ patellar and Achilles, bilaterally.  The November 
report indicates that a magnetic resonance imaging (MRI) 
study revealed multi-level disc disease with small posterior 
left para-central disc protrusion causing mild impingement on 
the left S1 nerve root with some mile thecal effacement at 
L3-4.  Treatment with an epidural catheter, and physical 
therapy, were recommended.  

The most recent medical evidence of record is a PMC report, 
dated in January 1999, and an accompanying addendum, dated in 
April 1999.  This report was obtained in response to the 
Board's June 1998 remand, which noted that the veteran was 
suffering from a multitude of low back symptoms, to include 
radiating pain to the lower extremities, a limitation of 
motion in the lumbar spine, extreme tenderness of the spine, 
and numbness and weakness in the left buttock and/or lower 
extremities.  The Board further noted that the veteran was 
not service-connected for his DDD, and that there was no 
opinion as to the cause of the veteran's DDD in the claims 
file, nor was there a medical opinion in the claims file 
which could serve as a basis for the Board to dissociate the 
symptoms of the veteran's low back disorder from his 
(nonservice-connected) DDD.  This report shows that the 
veteran complained of low back pain that radiated to the left 
hip and at times to the left leg down to the knee.  He also 
reported left leg weakness, specifically, that his left leg 
"gave way."  On examination, the lumbar spine had flexion 
to 80 degrees, and extension to 30 degrees.  Lateral flexion 
was to 15 degrees, bilaterally.  Strength was 5/5 throughout 
the lower extremities, with some pain-induced "giving way."  
Knee jerks were 2+ bilaterally.  The impression noted 
degenerative disease in the lumbar spine with mechanical back 
problems.  The paroxysmal nature of the pain suggested a 
radiculopathy.  The impression in an accompanying 
electromyograph report was mild chronic (old) left S1 
radiculopathy.  

In the addendum to this report, the examiner essentially 
stated that the veteran's degenerative back changes were 
related to his inservice injuries.  The Board notes that, 
based on this opinion, the RO granted service connection for 
degenerative disc disease, and increased the veteran's 
evaluation to 40 percent for what it characterized as 
mechanical low back pain with degenerative disc disease.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2000).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's has been rated as 40 percent disabling under DC 
5295, and this is the maximum rating provided for.  
Therefore, the veteran is currently receiving the maximum 
rating allowed under DC 5295.

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Under DC 5293, a 60 percent disability 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

The Board notes that there is evidence of neurological 
involvement, as contemplated under the criteria for a 60 
percent evaluation under DC 5293.  However, that the Board 
finds that overall, the evidence does not show that the 
veteran's disability meets the criteria for a 60 percent 
rating under DC 5293.  In this regard, the most recent 
examination report (the January 1999 PMC report) shows that 
the veteran had chronic left S1 radiculopathy that was 
characterized as "mild."  Furthermore, motor strength in 
the lower extremities was 5/5, and there was no evidence of 
muscle atrophy.  Knee jerks were 2+ bilaterally.  Finally, 
the lumbar spine had flexion to 80 degrees, extension to 30 
degrees, and lateral flexion was to 15 degrees, bilaterally.  
In this regard, although a more limited range of motion was 
found during his September 1996 PMC examination, the Board 
has afforded the more recent findings more probative weight.  
See Francisco, supra.  The Board further points out that the 
January 1999 PMC findings are consistent with other recent 
medical evidence.  Specifically, they are consistent with the 
reports from OPM dated in late 1998, which show that the 
veteran was neurologically intact, and that his motor and 
sensory examinations were within normal limits.  In light of 
the most recent findings, the Board must conclude that the 
preponderance of the evidence is against a 60 percent 
evaluation under DC 5293 at this time.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  However, while the examination reports show a 
limitation of motion in the lumbar spine, as well as pain on 
motion, the examination reports do not otherwise more than 
occasional muscle spasms, nor do they show sufficiently 
severe functional loss due to pain, or neurologic deficit 
attributable to low back pathology, to warrant a rating in 
excess of 40 percent at this time.  In particular, the Board 
notes the January 1999 PMC examination report shows that 
strength in the lower extremities was 5/5, and that there is 
no evidence of muscle atrophy or incoordination in the lower 
extremities.  In light of all of the foregoing, the Board 
concludes that there is no medical or factual basis upon 
which to conclude that there is functional loss due to pain 
to warrant a rating in excess of 40 percent at this time.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown , supra.  Therefore, 
the Board concludes that an evaluation in excess of 40 
percent is not warranted for the veteran's mechanical low 
back pain with degenerative disc disease.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.40, 4.71a, DC 5295.

As for other Diagnostic Codes, in order to warrant an 
evaluation in excess of 40 percent under Diagnostic Codes 
5286 or 5289, the veteran would have to demonstrate that his 
spine was ankylosed (complete bony fixation) at an 
unfavorable angle.  However, there is no evidence of 
ankylosis of the lumbar spine. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's mechanical low 
back pain with degenerative disc disease  warrants no higher 
than a 40 percent rating.










ORDER

A rating in excess of 40 percent for mechanical low back pain 
with degenerative disc disease is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

